—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered December 30, 1998, insofar as appealed from, placing the subject child in petitioner protective agency’s custody for a period of 12 months, following a fact-finding determination of neglect, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence showing infliction of excessive corporal punishment against the child and of violence against the child’s mother and others committed in the child’s presence (Family Ct Act § 1012 [f] [i] [B]; § 1046 [b]). Such evidence was sufficiently corroborated. Nor is reversal warranted by the absence of eyewitness testimony concerning the corporal punishment, it being clear that respondent’s tendency to violence presents an imminent danger to the child’s well-being (see, Matter of Danielle M., 151 AD2d 240, 242-243, citing Matter of Tammie Z., 105 AD2d 463, 464, affd 66 NY2d 1; Matter of Athena M., 253 AD2d 669). Concerning the disposition, the psychiatric report on respondent and the social worker’s testimony concerning his behavior with the child during supervised visitation support a finding that he is “utterly indifferent” with respect to how his behavior is affecting the child (see, Matter of Marie B., 62 NY2d 352, 358), and justify the transfer of custody and directive that respondent obtain the psychiatric counseling necessary for him to control his violent tendencies and otherwise become a suitable parent. Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.